UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4000


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOSE ANTONIO HENDRICKS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:17-cr-00143-RJC-DCK-1)


Submitted: October 31, 2019                                   Decided: February 25, 2020


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


Anthony Martinez, Federal Public Defender, Ann L. Hester, Assistant Federal Public
Defender, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC.,
Charlotte, North Carolina, for Appellant. R. Andrew Murray, United States Attorney,
Anthony J. Enright, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A jury convicted Jose Antonio Hendricks of three counts of transporting and

shipping child pornography, in violation of 18 U.S.C. §§ 2, 2252A(a)(1) (2012), two counts

of possessing child pornography involving a prepubescent minor under the age of 12, in

violation of 18 U.S.C. § 2252A(a)(5)(B) (2012), and one count of receiving child

pornography, in violation of 18 U.S.C.A. § 2252A(a)(2) (West 2015 & Supp. 2019). The

district court sentenced Hendricks to 198 months’ imprisonment, followed by a 20-year

term of supervised release. The court also imposed conditions of supervised release

severely restricting Hendricks’ use of computers and other devices capable of accessing

the internet (“Condition 9”) and prohibiting Hendricks from maintaining social media

accounts without a probation officer’s approval (“Condition 13”).

       On appeal, Hendricks challenges Conditions 9 and 13, arguing that they infringe on

his First Amendment rights and that the district court procedurally erred in imposing the

conditions without any explanation. The Government argues that the court sufficiently

analyzed the 18 U.S.C. § 3553 (2012) sentencing factors in imposing Hendricks’ term of

imprisonment and that this explanation suffices to explain the court’s rationale for

imposing the special conditions of supervised release. Because we agree with Hendricks

that the court failed to adequately explain the challenged supervised release conditions, we

vacate the portion of the sentence imposing Conditions 9 and 13 and remand for further

proceedings. We make no “assessment regarding the fairness or propriety of . . . [the

challenged conditions].” United States v. Ross, 912 F.3d 740, 746 (4th Cir. 2019), cert.

denied, No. 18-9654, 2019 WL 4922236 (U.S. Oct. 7, 2019).

                                             2
       Because Hendricks “did not challenge the special conditions of supervised release

before the district court,” our review is for plain error. Id. “Under the plain error standard,

[we] will correct an unpreserved error if (1) an error was made; (2) the error is plain; (3) the

error affects substantial rights; and (4) the error seriously affects the fairness, integrity, or

public reputation of judicial proceedings.” United States v. Harris, 890 F.3d 480, 491 (4th

Cir. 2018) (internal quotation marks omitted). An error is plain “if[, at the time of appellate

consideration,] the settled law of the Supreme Court or this circuit establishes that an error

has occurred.” United States v. Carthorne, 726 F.3d 503, 516 (4th Cir. 2013) (internal

quotation marks omitted).

       “District courts have broad latitude to impose conditions on supervised release,” but

we “will carefully scrutinize unusual and severe conditions.” United States v. Armel, 585

F.3d 182, 186 (4th Cir. 2009) (internal quotation marks omitted). “The [district] court may

impose any special condition that is reasonably related to the [relevant § 3553(a)] statutory

sentencing factors,” including the nature and circumstances of the offense, the history and

characteristics of the defendant, the need to provide for adequate deterrence, the need to

protect the public, and the need to provide the defendant with training, medical care, or

treatment. United States v. Douglas, 850 F.3d 660, 663 (4th Cir. 2017) (internal quotation

marks omitted); see 18 U.S.C.A. § 3583(d) (West 2015 & Supp. 2019).

       The district court “must also ensure that the condition involves no greater

deprivation of liberty than is reasonably necessary . . . and that it is consistent . . . with

Sentencing Commission [policy statements].” Douglas, 850 F.3d at 663 (internal quotation

marks omitted); see United States v. Dotson, 324 F.3d 256, 260-61 (4th Cir. 2003). “The

                                               3
requirement that the district court adequately explain [a defendant’s] term of confinement

similarly applies to the special conditions of his supervised release.” Ross, 912 F.3d at

745-46. As we held after the district court imposed Hendricks’ sentence, “the decision to

impose special conditions of supervised release requires an individualized assessment and

a satisfactory explanation of the [district] court’s reasoning; the mere fact that the condition

is described in local court rules as a ‘standard’ condition is insufficient.” United States v.

Wroblewski, ___ F. App’x ___, ___, No. 18-4370, 2019 WL 3072625, at *3 (4th Cir. July

12, 2019) (argued but unpublished). “In reviewing [the district court’s] assessment, an

appellate court may not guess at the district court’s rationale, searching the record for

statements by the Government or defense counsel or for any other clues that might explain

[the] sentence.” United States v. Carter, 564 F.3d 325, 329-30 (4th Cir. 2009).

       In imposing the conditions of supervised release, the district court simply

announced that Hendricks “shall comply with the standard conditions of supervised

release[] and the standard sex offender conditions of supervised release that have been

adopted by th[is district court].” (J.A. 423). * We conclude that this cursory announcement

did not adequately “explain why such . . . broad restriction[s were] necessary in this case

to serve the statutory sentencing factors, nor did it consider whether a lesser restriction

would have been sufficient.” Wroblewski, 2019 WL 3072625, at *3. Accordingly, we

vacate the portion of the sentence imposing Conditions 9 and 13 and remand for

resentencing “so that the district court may provide a sufficient explanation for the


       *
           “J.A.” refers to the joint appendix filed by the parties in this appeal.

                                                 4
significant deprivation of liberty [Hendricks] faces.” Ross, 912 F.3d at 746. We affirm

the remainder of the district court’s judgment.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                          AFFIRMED IN PART, VACATED IN PART, AND REMANDED




                                             5